Exhibit 10.1

AMENDED AND RESTATED PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Agreement”), dated as of March 23, 2012 (the “Execution
Date”) is entered into by and among: (i) Nebraska Book Company, Inc. (“NBC”);
Campus Authentic LLC; College Bookstores of America, Inc.; NBC Acquisition Corp.
(“NBC Acquisition Corp.”); NBC Holdings Corp. (“NBC Holdings”); NBC Textbooks
LLC; Net Textstore LLC; and Specialty Books, Inc. (collectively, the “Company”);
(ii) Standard General Master Fund L.P, J.P. Morgan Investment Management, Inc.,
and Cerberus Series Four Holdings, LLC (the “Consenting Cross Holders,”) in
their capacity as holders of, or investment advisors of, (A) NBC’s 10% senior
secured notes due 2011 (collectively, the “10% Notes”) and (B) NBC’s 8.625%
senior subordinated notes due 2012 (collectively, the “8.625% Notes”); and
(iii) those certain holders of 10% Notes signatory hereto, excluding the
Consenting Cross Holders (collectively, the “Consenting 10% Noteholders,” and
together with the Consenting Cross Holders and their respective successors and
permitted assigns, the “Consenting Noteholders”). Each party to this Agreement
may be referred to as a “Party” and, collectively, as the “Parties.”

RECITALS

WHEREAS, on June 27, 2011 (the “Petition Date”), the Company commenced voluntary
chapter 11 cases under title 11 of the United States Code, 11 U.S.C. §§ 101–1532
(the “Bankruptcy Code”) in the Bankruptcy Court for the District of Delaware
(collectively, the “Chapter 11 Cases”);

WHEREAS, each Consenting Noteholder is a Holder of a Claim, as such term is
defined in section 101(5) of the Bankruptcy Code, derived from or based upon
(i) the 10% Notes (collectively, the “10% Notes Claims”); or (ii) the 8.625%
Notes (collectively, the “8.625% Notes Claims”).

WHEREAS, on July 17, 2011, the Company filed the Joint Plan of Reorganization of
Nebraska Book Company, Inc., et al., Pursuant to Chapter 11 of the Bankruptcy
Code [Docket No. 134] and the Disclosure Statement Relating to the Joint Plan of
Reorganization of Nebraska Book Company, Inc., et al., Pursuant to Chapter 11 of
the Bankruptcy Code [Docket No. 135];

WHEREAS, on August 22, 2011, the Company filed the First Amended Joint Plan of
Reorganization of Nebraska Book Company, Inc., et al., Pursuant to Chapter 11 of
the Bankruptcy Code [Docket No. 456] (the “First Amended Plan”) and the
Disclosure Statement Relating to the First Amended Joint Plan of Reorganization
of Nebraska Book Company, Inc., et al., Pursuant to Chapter 11 of the Bankruptcy
Code [Docket No. 458];

WHEREAS, on March 7, 2012, the Company filed the Second Amended Joint Plan of
Reorganization of Nebraska Book Company, Inc., et al., Pursuant to Chapter 11 of
the Bankruptcy Code [Docket No. 969] (the “March 7 Plan”) and the Disclosure
Statement Relating to the Second Amended Joint Plan of Reorganization of
Nebraska Book Company, Inc., et al., Pursuant to Chapter 11 of the Bankruptcy
Code [Docket No. 970] (the “Disclosure Statement”);



--------------------------------------------------------------------------------

WHEREAS, on and prior to the date hereof, the Company and the Consenting
Noteholders have engaged in arm’s length, good faith negotiations regarding,
among other things, and agreed upon a revised plan term sheet attached hereto as
Exhibit B (the “Term Sheet”), and to make corresponding changes to the March 7
Plan, in substantially the form attached hereto as Exhibit C (as may be amended,
supplemented, or modified from time to time in accordance with this Agreement,
the “Amended Plan”);1

WHEREAS, subject to the terms and conditions set forth therein, the Company and
each Consenting Noteholder intends to work together to facilitate confirmation
and consummation of the Amended Plan and the transactions as further set forth
herein (collectively, the “Restructuring Transactions”);

WHEREAS, to ensure an orderly confirmation process, (a) the Company is prepared
to perform their obligations hereunder subject to the terms and conditions of
this Agreement, including, among other things, to seek the Bankruptcy Court’s
approval of the Disclosure Statement (which shall be in such form and substance
as is reasonably satisfactory to the Consenting Noteholders) and with any
changes or modifications required by the Bankruptcy Court prior to soliciting
votes on the Amended Plan in accordance with section 1125 of the Bankruptcy Code
and (b) the Consenting Noteholders are prepared to perform their obligations
hereunder subject to the terms and conditions of this Agreement, including
without limitation, working with the Company to obtain Bankruptcy Court approval
of this Agreement, the Disclosure Statement, and the Amended Plan; and

WHEREAS, in expressing such support and commitment, the Parties recognize that
certain undertakings contemplated by this Agreement are subject to, among other
things, the solicitation and disclosure requirements of applicable bankruptcy
law.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

AGREEMENT

Section 1.    Effective Dates.

(a) Consenting Noteholder Effective Date. This Agreement shall become effective
and binding upon each of the Consenting Noteholders at 12:01 a.m., prevailing
Eastern Time, on the first day immediately following the date on which:

 

 

1 

Capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Amended Plan, attached hereto as Exhibit C.



--------------------------------------------------------------------------------

(i) the Company has executed and delivered counterpart signature pages of this
Agreement to counsel to the Consenting Noteholders in accordance with Section 18
hereof;

(ii) each of the Consenting Noteholders identified on the signature pages as of
the Execution Date shall have executed and delivered to the Company counterpart
signature pages of this Agreement in accordance with Section 18 hereof (the
“Consenting Noteholders Agreement Effective Date”); and

(iii) the Company has received signature pages of this Agreement from the
Consenting Cross Holders who collectively hold at least 66 2/3% in aggregate
principal amount of the 8.625% Notes Claims.

(b) Company Effective Date. This Agreement shall become effective and binding
upon the Company upon satisfaction of the following conditions:

(i) the occurrence of the Consenting Noteholders Agreement Effective Date; and

(ii) entry of an order by the Bankruptcy Court approving and authorizing the
Company to enter into this Agreement (the “Approval Order”), provided, that the
obligations of the Company set forth in Section 4(a) hereof shall be binding
upon the Company as of the Execution Date, subject to Section 6(b) hereof.

Section 2.    Term Sheet and Amended Plan.

The Term Sheet and Amended Plan are incorporated by reference herein and made
part of this Agreement and the Company and each Consenting Noteholder has
reviewed or has had the opportunity to review the Term Sheet and Amended Plan.

Section 3.     Agreements of the Consenting Noteholders.

(a) Voting. Each Consenting Noteholder, solely in its capacity as a holder of a
10% Notes Claim and/or 8.625% Notes Claim, as applicable, and in no other
capacity (but without limiting Section 3(d) hereof), agrees that, so long as
this Agreement has not been terminated as provided herein, such Consenting
Noteholder shall:

(i) support entry by the Bankruptcy Court of an order approving the Disclosure
Statement in form and substance reasonably acceptable to the Consenting
Noteholders and finding that the Disclosure Statement satisfies the requirements
of section 1125 of the Bankruptcy Code (such an order, the “Disclosure Statement
Order”);

(ii) subject to entry of the Disclosure Statement Order, (A) timely vote or
cause to be voted its 10% Notes Claim and/or 8.625% Notes Claim, as applicable,
to accept the Amended Plan by delivering its duly executed and completed ballot
or ballots, as applicable, accepting the Amended Plan on a timely basis
following commencement of the solicitation of acceptances of an Amended Plan in
accordance with sections 1125 and 1126 of the Bankruptcy Code and (B) not change
or withdraw such vote (or cause or direct such vote to be changed or withdrawn);
provided, that such vote shall be immediately revoked and deemed void ab initio
upon termination of this Agreement as provided herein and written notice having
been delivered to the Company as provided herein;



--------------------------------------------------------------------------------

(iii) support the solicitation, confirmation, and consummation of the Amended
Plan and Restructuring Transactions, including by filing a statement with the
Bankruptcy Court in support thereof;

(iv) not vote or cause to be voted its 10% Notes Claim and/or 8.625% Notes
Claim, as applicable, against and not consent to, or otherwise directly or
indirectly support, solicit, assist, encourage or participate in the
formulation, pursuit or support of, any restructuring or reorganization of the
Company (or any plan or proposal in respect of the same) other than the Amended
Plan; and

(v) not take any other action, including initiating any legal proceedings or
enforcing rights as a holder of a 10% Notes Claim and/or 8.625% Notes Claim, as
applicable, that could prevent, interfere with, delay or impede the approval of
the Disclosure Statement, the solicitation of votes in connection with the
Amended Plan, or consummation of the Amended Plan.

(b) Rights of Consenting Noteholder Unaffected. Nothing contained herein shall:
(i) limit (A) the ability of a Consenting Noteholder to consult with other
Consenting Noteholders or the Company or (B) the rights of a Consenting
Noteholder to be heard as a party in interest in the Chapter 11 Cases, or
(C) the rights of a Consenting Noteholder to defend against any objection to, or
estimation of, any of its Claims, in each case so long as such consultation,
appearance or defense is consistent with the Consenting Noteholder’s obligations
under this Agreement; or (ii) limit the ability of a Consenting Noteholder to
sell or enter into any transactions in connection with the 10% Notes Claims,
8.625% Notes Claims, or any other claims against or interests in the Company,
subject to the terms of Section 3(c) and Section 3(d) hereof.

(c) Transfers. Each Consenting Noteholder agrees that it shall not sell,
transfer, loan, issue, pledge, hypothecate, assign or otherwise dispose of
(including by participation) (each, a “Transfer”), directly or indirectly, in
whole or in part, any 10% Notes Claim, 8.625% Notes Claim, or any option thereon
or any right or interest therein unless the transferee thereof, prior to such
Transfer, agrees in writing for the benefit of the Parties to become a
Consenting Noteholder and to be bound by this Agreement by executing the joinder
attached hereto as Exhibit A, and delivering an executed copy thereof to the
Company in accordance with Section 18 below, in which event (i) the transferee
shall be deemed to be a Consenting Noteholder hereunder and (ii) the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of such transferred rights and obligations.
Each Consenting Noteholder agrees that any Transfer of any 10% Notes Claims
and/or 8.625% Notes Claims, as applicable, that does not comply with the terms
and procedures set forth by this Section 3(c) shall be deemed void ab initio,
and the Company and each Consenting Noteholder shall have the right to void such
Transfer.



--------------------------------------------------------------------------------

(d) Additional Claims. To the extent any Consenting Noteholder beneficially
acquires additional 10% Notes Claims and/or 8.625% Notes Claims, as applicable,
each such Consenting Noteholder agrees that such 10% Notes Claims and/or 8.625%
Notes Claims, as applicable, shall be subject to this Agreement and that, so
long as this Agreement has not been terminated, it shall vote (or cause to be
voted) any such additional 10% Notes Claim and/or 8.625% Notes Claim, as
applicable, entitled to vote on the Amended Plan, in each case to the extent
still held by it or on its behalf at the time of such vote, in favor of the
Amended Plan, consistent with Section 3(a) hereof.

Section 4.     Agreements of the Company.

The Company agrees that, so long as this Agreement has not been terminated as
provided herein, unless otherwise permitted or required by this Agreement or
consented to in writing by the Requisite Consenting 10% Noteholders and
Requisite Consenting Cross Holders, it shall:

(a) use commercially reasonable efforts to meet all deadlines set forth in
Section 5 hereof.

(b) not directly or indirectly seek, solicit, or support any other plan, sale,
proposal, or offer of dissolution, winding up, liquidation, reorganization,
merger, or restructuring of the Company that could reasonably be expected to
prevent, delay or impede the restructuring of the Company as contemplated by the
Amended Plan or that is inconsistent with this Agreement (collectively, an
“Alternative Plan”); provided, that the Company may subsequently solicit and
negotiate a proposal for an Alternative Plan, but only if such Alternative Plan
expressly provides for payment of 10% Notes Claims in full in cash on the
effective date of such Alternative Plan;

(c) not amend the Amended Plan in a manner adverse to the Consenting 10%
Noteholders, provided, that changes adverse to the Consenting Cross Holders may
not be made without the reasonable consent of the Requisite Consenting Cross
Holders (as defined herein);

(d) unless provided under Section 4(b), not take any action that is intended or
is reasonably likely to interfere with consummation of, the Amended Plan and the
Restructuring Transactions embodied in the Amended Plan and Term Sheet;

(e) unless provided under Section 4(b), support and complete the Restructuring
Transactions substantially on the terms set forth in the Amended Plan, with such
terms subject to changes reasonably acceptable to the Requisite Consenting 10%
Noteholders;

(f) provide the Consenting 10% Noteholders with copies of all material executory
contracts, unexpired leases, employment agreements and new employment
agreements, incentive plans, employee benefits plans, performance plans and
retention programs to be assumed by the Amended Plan (collectively, the
“Material Assumed Contracts”), with assumption of Material Assumed Contracts
subject to the reasonable consent of the Requisite Consenting 10% Noteholders
(as defined herein);

(g) provide the Consenting Noteholders with ongoing consultation rights and the
right to propose modifications to the terms of the Amended Plan and Disclosure
Statement, with any such modifications: (i) being reasonably satisfactory in
form and substance to the Company, the Requisite Consenting 10% Noteholders, and
(ii) to the extent adverse to the Consenting Cross Holders, subject to the
reasonable consent of the Requisite Consenting Cross Holders;



--------------------------------------------------------------------------------

(h) pay all reasonable and documented fees and expenses incurred by:

(i) the Consenting 10% Noteholders for their employment of: (A) Brown Rudnick
LLP (“Brown Rudnick”), as legal counsel; (B) Young Conaway Stargatt & Taylor,
LLP (“YCST”), as Delaware counsel; and (C) Duff & Phelps Securities, LLC, as
financial advisor (“D&P”) pursuant to the terms of D&P’s engagement letter dated
June 30, 2011 (the “D&P Fee Letter”); provided, that as of January 1, 2012, and
going forward all reasonable and document D&P monthly fees and expenses are to
be paid pursuant to the Alternative Plan Trigger terms of the D&P Fee Letter;
provided further, that the Company will use commercially reasonable efforts to
pay all outstanding reasonable and documented fees and expenses of Brown
Rudnick, YCST, and D&P as of the Approval Order and shall continue to pay such
fees in full monthly thereafter in accordance with existing practice and the
Stipulation, Agreement, and Final Order Granting Adequate Protection under
Sections 361, 362, 363 and 507 of the Bankruptcy Code, dated June 30, 2011
[Docket No. 78] (the “Stipulation”), except D&P’s Deferred Restructuring Fee,
which shall be payable upon the Effective Date of the Amended Plan; and

(ii) the Consenting Cross Holders, up to $1.75 million, for their employment of
counsel and financial advisors, with the allocation of such amount to be agreed
upon amongst the Consenting Cross Holders.

(i) subject to the requirements of the Bankruptcy Code for notice, hearing and
Court approval, among other things, operate its business in the ordinary course
taking into account the terms of the Amended Plan, Term Sheet and the Chapter 11
Cases;

(j) unless otherwise required by the Bankruptcy Court, keep confidential and
cause the amount of 10% Notes Claims and/or 8.625% Notes Claims, as applicable,
held by any Consenting Noteholder identified on the signature pages attached
hereto to be redacted to the extent this Agreement is filed on the docket
maintained in the Chapter 11 Cases, and not disclose to any third party the
principal amount of 10% Notes Claims and/or 8.625% Notes Claims, as applicable,
set forth below each Consenting Noteholder’s name on the signature pages hereof
(or below its name on the signature page of a Joinder Agreement executed by a
Consenting Noteholder that becomes a Party to this Agreement after the Execution
Date);

(k) if a member of the Company’s management knows of a breach by the Company in
any material respect of any of the obligations, representations, warranties, or
covenants of the Company set forth in this Agreement, furnish prompt written
notice (and in any event within five (5) business days of such actual knowledge)
to counsel to the Consenting Noteholders; and

(l) in the event there is a dispute regarding whether any Consenting Noteholder
is unreasonably withholding its consent, the Company shall seek prompt
resolution of said dispute in the Bankruptcy Court.



--------------------------------------------------------------------------------

Section 5.     Consenting Noteholders’ Termination Events.

(a) Consenting 10% Noteholders holding 66 2/3% in aggregate principal amount of
the 10% Notes Claims held at such time by the Consenting 10% Noteholders (the
“Requisite Consenting 10% Noteholders”) may terminate this Agreement as to all
Parties upon five (5) business days’ written notice delivered in accordance with
Section 18 hereof, at any time after the occurrence of, and during the
continuation of, any of the following events, unless cured by the Company during
such five (5) business day period or waived in writing by the Requisite
Consenting 10% Noteholders in their sole discretion:

(i) the Company fails to obtain the Approval Order (in form and substance
reasonably acceptable to the Requisite Consenting 10% Noteholders) by March 26,
2012;

(ii) the Company fails to obtain entry of any Bankruptcy Court approval
necessary for the Backstop Agreement (as set forth in the Term Sheet and (in
form and substance reasonably acceptable to the Requisite Consenting 10%
Noteholders) by April 13, 2012;

(iii) the Company fails to obtain entry of the Disclosure Statement Order by
April 20, 2012;

(iv) the Company fails to commence a solicitation of votes for acceptance of the
Amended Plan on or before April 24, 2012;

(v) the Plan Supplement (which shall include, without limitation, the New ABL
Facility documents, the New Money First Lien Notes documents, the New Take-Back
Notes Documents, and the New Organizational Documents, each in form and
substance reasonably acceptable to the Requisite Consenting 10% Noteholders in
their sole discretion) is not finalized and filed on or before the date that is
seven (7) calendar days before the voting deadline on the Plan;

(vi) the Company fails to obtain entry of the Confirmation Order (in form and
substance reasonably acceptable to the Requisite Consenting 10% Noteholders) by
June 4, 2012, provided that, that so long as the Company is proceeding in good
faith towards confirmation of the Amended Plan, upon written notice from the
Company to counsel to the Consenting Noteholders in accordance with Section 18
hereof, there shall be a 14-day extension of such deadline;

(vii) the Company fails to cause the Effective Date of the Amended Plan to occur
no later than sixteen (16) days after entry of the Confirmation Order; provided
that, so long as the Company is proceeding in good faith towards the Effective
Date of the Amended Plan, upon written notice from the Company to counsel to the
Consenting Noteholders in accordance with Section 18 hereof, there shall be a
14-day extension of such deadline;

(viii) any court has entered a final, non-appealable judgment or order declaring
this Agreement (or the transactions contemplated hereby) or any material portion
hereof to be unenforceable;

(ix) the Company has: (i) withdrawn the Amended Plan; (ii) publicly announced
its intention not to support the Amended Plan; or (iii) provided written notice
to any Consenting Noteholder (or any of their representatives) of their
intention to do so;



--------------------------------------------------------------------------------

(x) the Company or Consenting Cross Holders having breached their obligations,
representations, warranties or covenants set forth in this Agreement in any
material respect;

(xi) the Amended Plan having been amended so as to be inconsistent with this
Agreement (subject to the proviso to Section 6(b) hereof);

(xii) the Confirmation Order having been entered by the Bankruptcy Court
containing terms materially inconsistent with this Agreement and not otherwise
reasonably acceptable to the Requisite Consenting 10% Noteholders and Requisite
Consenting Cross Holders with respect to the matters pertaining to this
Agreement (subject to the proviso to Section 6(b) hereof);

(xiii) (A) an Event of Default (as defined in the DIP Facility) shall have
occurred and be continuing and not waived after the expiration of any applicable
cure period provided therein and (B) the Company’s obligations thereunder have
been accelerated; or

(xiv) the issuance by any governmental authority including any regulatory
authority or court of competent jurisdiction of any ruling or order enjoining
the consummation of the Restructuring Transactions in a way that cannot be
reasonably remedied by the Company in a manner that is reasonably satisfactory
to the Consenting Noteholders prior to the consummation of the Restructuring
Transactions.

(b) Two-thirds (2/3) in number of Consenting Cross Holders (the “Requisite
Consenting Cross Holders”) may terminate their obligations under this Agreement
upon five (5) business days’ written notice delivered in accordance with
Section 18 hereof, at any time after the occurrence of, and during the
continuation of, any of the following events, unless cured by the Company during
such five (5) business day period or waived in writing by the Requisite
Consenting Cross Holders in their sole discretion:

(i) the Amended Plan having been amended without the consent of the Consenting
Cross Holders, with such amendment adversely affecting the distribution under
the Amended Plan with respect to the distributions on account of 10% Notes
Claims and 8.625% Notes Claims;

(ii) this Agreement is materially modified in a manner not reasonably
satisfactory to the Consenting Cross Holders, without the Consenting Cross
Holders’ consent; or

(iii) the following documents are not in form and substance reasonably
satisfactory to the Consenting Cross Holders: (i) the form of Warrants, (ii) the
Shareholders Agreement (if any), or (iii) the Registration Rights Agreement.



--------------------------------------------------------------------------------

(c) Without limiting Section 6(a) hereof, each Consenting Noteholder may
terminate this Agreement with respect to itself (this Agreement remaining in
full force and effect as among the Company and all other Consenting Noteholders)
upon five (5) business days’ written notice to the Company following a Material
Adverse Change or material modification to the treatment of such Consenting
Noteholders’ 10% Notes Claims and/or 8.625% Notes Claims, as applicable,
provided by a plan of reorganization that has been effected without the prior
written consent of such Consenting Noteholder. For the purposes hereof,
“Material Adverse Change” shall mean: any event causing material adverse change
in (i) the business, assets, liabilities, properties, results of operations or
financial condition of the Company and its subsidiaries, taken as a whole, or
(ii) the ability of the Company to consummate the transactions contemplated by
this Agreement or the Amended Plan; provided, that the following shall not
constitute a Material Adverse Change and shall not be taken into account in
determining whether or not there has been, or would reasonably be expected to
be, a Material Adverse Change: (A) any change in the market price or trading
volume of the 10% Notes or 8.625% Notes or the Company’s other publicly traded
securities, as the case may be; provided, that any event that caused or
contributed to such change in market price or trading volume shall not be
excluded; (B) any change to the extent resulting from the announcement, pendency
or consummation of actions or transactions contemplated by the Restructuring
Transactions or this Agreement; (C) any change resulting from actions of the
Company expressly agreed to or requested in writing by Consenting Noteholders;
(D) except to the extent an event described in the following clauses (i) through
(ii) is disproportionately adverse with respect to the Company and its
Subsidiaries when compared to other companies in the industry in which the
Company and its Subsidiaries operate, (i) any change in general economic or
political conditions or conditions generally affecting the industries in which
the Company and its Subsidiaries operate (including those resulting from acts of
terrorism or war (whether or not declared) or other calamity, crisis or
geopolitical event); (ii) any change or prospective change in any applicable law
or generally accepted accounting principals, or any interpretation thereof; and
(E) only to the extent that the effect or potential effect on the Company and
its Subsidiaries of such disclosed matter is reasonably apparent on its face,
any factual matter affecting the Company or its Subsidiaries disclosed in
(i) the Company’s filings on Form 10-K with the Securities and Exchange
Commission as filed on July 14, 2011 or any filings made by the Company with the
Securities and Exchange Commission after July 14, 2011 and prior to the date
hereof, or (ii) the Disclosure Statement, excluding in the case of clauses
(i) and (ii) any risk factor disclosure and disclosure included in any
“forward-looking statements” disclaimer or other statements included in such
documents referenced clauses (i) and (ii) that are predictive, forward-looking,
non-specific or primarily cautionary in nature (but including any specific
factual information contained therein) and excluding in the case of clauses
(i) and (ii) any amendments, supplements, changes or modifications thereto.

Section 6.     Company’s Termination Events.

(a) The Company may terminate this Agreement as to all Parties upon five
(5) business days prior written notice, delivered in accordance with Section 18
hereof, upon the occurrence of any of the following events unless cured by the
Consenting Noteholders during such five (5) business day period or waived in
writing by the Company in its sole discretion:

(i) the material breach by any of the Consenting Noteholders of any of the
representations, warranties, or covenants of such Consenting Noteholders set
forth in this Agreement that would have a material adverse impact on the Company
(taken as a whole) or the consummation of the Restructuring Transactions (taken
as a whole) that remains uncured for a period of five (5) business days after
the receipt by the Consenting Noteholders of written notice of such breach from
the Company;



--------------------------------------------------------------------------------

(b) the board of directors of the Company reasonably determines (i) after
consultation with its counsel and financial advisors, and after a change in
circumstances from the Execution Date, that the Amended Plan is not in the best
interests of the Company’s estates and continued support of the Amended Plan
pursuant to this Agreement would be inconsistent with the Company’s fiduciary
obligations, or (ii) the Company receives a proposal for an Alternative Plan and
the Company reasonably determines that continued support of the Amended Plan
pursuant to this Agreement would be inconsistent with the Company’s fiduciary
obligations; or

(c) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order enjoining the consummation of the Restructuring Transactions.

Section 7.     Automatic and Mutual Termination.

(a) This Agreement shall terminate: if the Bankruptcy Court enters an order:
(i) directing the appointment of an examiner with expanded powers or a trustee;
(ii) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code; or (iii) dismissing the Chapter 11 Cases.

(b) This Agreement, and the obligations of all Parties hereunder, may be
terminated by mutual written agreement among the Company, the Requisite
Consenting 10% Noteholders, and the Requisite Consenting Cross Holders.

Section 8.     Effect of Termination.

Subject to Section 13 hereof, upon termination of this Agreement in accordance
with Section 5, Section 6, or Section 7 hereof, (a) this Agreement shall become
void and of no further force or effect, and (b) each Party shall be immediately
released from its obligations, commitments, undertakings and agreements
hereunder; provided, that in no event shall any such termination relieve a Party
hereto from liability or its obligations under this Agreement for its breach or
non-performance of its obligations hereunder prior to the date of the
termination.

Section 9.     Further Assurances; Acknowledgment.

(a) The Parties shall cooperate and work together in good faith and shall
coordinate their activities with respect to: (i) all matters concerning the
solicitation, confirmation and consummation of the Amended Plan; and (ii) all
other matters reasonably necessary or advisable to consummate and make effective
the Restructuring Transactions.

(b) The Parties agree and acknowledge that this Agreement is not, and shall not
be deemed, a solicitation for acceptances for the Amended Plan or a solicitation
for any of the 10% Notes Claims or the 8.625% Notes Claims, as applicable. The
acceptance of the Consenting Noteholders will not be solicited until the
Consenting Noteholders have received a Disclosure Statement and related ballot,
in each case as approved by the Bankruptcy Court.

(c) Subject to the other terms of this Agreement, the Parties agree to execute
and deliver such other instruments and perform such acts, in addition to the
matters herein specified, as may be reasonably appropriate or necessary, from
time to time, to effectuate the Restructuring Transactions in a manner
materially consistent with the terms set forth in the Amended Plan, as
applicable.



--------------------------------------------------------------------------------

Section 10.     Representations and Warranties.

(a) Each Party severally (and not jointly), represents and warrants to the other
Parties that the following statements are true, correct and complete as of the
date hereof (or as of the date a Consenting Noteholder becomes a party hereto),
or subject to the requirements of the Bankruptcy Code for notice, hearing and
Court approval, as applicable:

(i) (A) such Party has (and with regard to the Company, subject to entry of the
Approval Order) all requisite corporate, partnership, limited liability or
similar authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and
(B) the execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder have been duly authorized by all necessary
corporate, limited liability, partnership or other similar action on its part;

(ii) the execution, delivery and performance by such Party (and with regard to
the Company, subject to entry of the Approval Order) does not and will not
(A) violate any provision of law, rule or regulation applicable to it or any of
its subsidiaries or its charter or bylaws (or other similar governing documents)
or those of any of its subsidiaries, or (B) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party; and

(iii) this Agreement is the legally valid and binding obligation of such Party,
enforceable in accordance with its terms.

(b) Each Consenting Noteholder severally (and not jointly), represents and
warrants to the Company that, as of the date hereof (or as of the date such
Consenting Noteholder becomes a party hereto), such Consenting Noteholder:

(i) is the beneficial owner of, or the duly authorized investment advisor,
representative or fund manager for the beneficial owner of, the aggregate
principal amount of 10% Notes Claims and/or 8.625% Notes Claims set forth below
its name on the signature page hereof (or below its name on the signature page
of a Joinder Agreement for any Consenting Noteholder that becomes a party hereto
after the date hereof);

(ii) has, with respect to the beneficial owners of such 10% Notes Claims and/or
8.625% Notes Claims, (A) sole investment or voting discretion with respect to
such 10% Notes Claims and/or 8.625% Notes Claims, (B) full power and authority
to vote on and consent to matters concerning such 10% Notes Claims and/or 8.625%
Notes Claims or to exchange, assign and transfer such 10% Notes Claims and/or
8.625% Notes Claims, or (C) full power and authority to bind or act on the
behalf of, such beneficial owners; and

(iii) has made no prior assignment, sale, participation, grant, conveyance or
other Transfer of, and has not entered into any other agreement to assign, sell,
participate, grant, convey or otherwise Transfer, in whole or in part, any
portion of its right, title, or interests in any 10% Notes Claims and/or 8.625%
Notes Claims that are inconsistent with the representations and warranties of
such Consenting Noteholder herein or would render such Consenting Noteholder
otherwise unable to comply with this Agreement and perform its obligations
hereunder.



--------------------------------------------------------------------------------

Section 11.     Amendments. 

This Agreement may not be modified, amended, or supplemented except in a writing
signed by the Company and the Requisite Consenting 10% Noteholders and Requisite
Consenting Cross Holders.

Section 12.     GOVERNING LAW; JURISDICTION; WAIVER OF TRIAL BY JURY.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARDING TO ANY CONFLICTS OF
LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION,
SUIT OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT OR PROCEEDING, SHALL BE BROUGHT IN
THE BANKRUPTCY COURT, AND EACH OF THE PARTIES HEREBY IRREVOCABLY ACCEPTS AND
SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT, GENERALLY
AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING. EACH
PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 13.     Survival.

Notwithstanding the termination of this Agreement, the agreements and
obligations of the Parties in this Section 13, Section 8, Section 12,
Section 14, Section 15, Section 16, Section 18, and Section 19 hereof (and any
defined terms used in any such Sections) shall survive such termination and
shall continue in full force and effect for the benefit of the Parties in
accordance with the terms hereof; provided, that any liability of a Party for
failure to comply with the terms of this Agreement shall survive such
termination.

Section 14.     Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.



--------------------------------------------------------------------------------

Section 15.     Successors and Assigns; Severability.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, assigns, heirs, executors, administrators and
representatives; provided, that nothing contained in this Section 15 shall be
deemed to permit sales, assignments or other Transfers of 10% Notes Claims
and/or 8.625% Notes Claims or other claims against or interests in the Company
other than in accordance with this Agreement. If any provision of this
Agreement, or the application of any such provision to any person or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect.

Section 16.     Complete Agreement.

This Agreement and the annexes hereto represent the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, oral or written, between the Parties with respect thereto. No claim
of waiver, modification, consent, or acquiescence with respect to any provision
of this Agreement shall be made against any Party, except on the basis of a
written instrument executed by or on behalf of such Party.

Section 17.     Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
electronic mail in .pdf format or otherwise, which shall be deemed to be an
original for the purposes of this paragraph.

Section 18.     Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by electronic mail, courier, or registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

(a) if to the Company, to:

Nebraska Book Company, Inc.

4700 South 19th Street

Lincoln, Nebraska 68501

Attention: Barry Major, President and Chief Operations Officer

E-mail address: bmajor@nebook.com

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Marc Kieselstein, Chad J. Husnick, and Daniel R. Hodgman

E-mail addresses: mkieselstein@kirkland.com, chusnick@kirkland.com, and

dhodgman@kirkland.com



--------------------------------------------------------------------------------

(b) if to a Consenting 10% Noteholders or a transferee thereof, to the addresses
set forth below following the Consenting 10% Noteholder’s signature (or as
directed by any transferee thereof), as the case may be,

with copies (which shall not constitute notice) to:

Brown Rudnick

One Financial Center

Boston, Massachusetts 02111

Attention: Steven D. Pohl

Email address: spohl@brownrudnick.com and hsteel@brownrudnick.com

(c) if to a Consenting Cross Holders or a transferee thereof, to the addresses
set forth below following the Consenting Cross Holder’s signature (or as
directed by any transferee thereof), as the case may be,

with copies (which shall not constitute notice) to:

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York

10005

Attention: Matthew S. Barr

Email address: mbarr@milbank.com

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Rachel C. Strickland

Email address: rstrickland@willkie.com and jhardy2@willkie.com

Any notice given by delivery, mail, or courier shall be effective when received.

Section 19.    Reservation of Rights; No Admission.

Except as provided in this Agreement and in any amendment among the Parties, if
the Restructuring Transactions are not consummated, if the Plan Support
Effective Date does not occur, or if this Agreement is terminated for any
reason, the Parties fully reserve any and all of their rights. This Agreement
and the Amended Plan are part of a proposed settlement of matters that could
otherwise be the subject of litigation among the Parties. Pursuant to Rule 408
of the Federal Rules of Evidence, any applicable state rules of evidence and any
other applicable law, foreign or domestic, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms. This Agreement shall in no event be
construed as or be deemed to be evidence of an admission or concession on the
part of any Party of any claim or fault or liability or damages whatsoever.
Subject to proviso concluding Section 7 hereof, and in each case other than in a
proceeding to enforce this Agreement, in the event that this Agreement is
terminated in accordance with its terms, then (x) nothing in this Agreement
shall constitute an admission by any Party or shall be used, referred to or have
any probative value in any proceeding, (y) this Agreement shall not have any res
judicata or collateral estoppel effect or be of any force or effect, and
(z) each of the Parties’ respective interests, rights, remedies, and defenses
shall be restored without prejudice as if this Agreement had never been
executed.



--------------------------------------------------------------------------------

Section 20.     Representation by Counsel.

Each Party acknowledges that it has been represented by, or provided a
reasonable period of time to obtain access to and advice by, counsel with
respect to this Agreement and the transactions contemplated herein. Accordingly,
any rule of law or any legal decision that would provide any Party with a
defense to the enforcement of the terms of this Agreement against such Party
based upon lack of legal counsel shall have no application and is expressly
waived.

Section 21.     Specific Performance.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy of any such breach, including, without
limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

Section 22.     Several, Not Joint, Obligations.

The agreements, representations, and obligations of the Parties under this
Agreement are, in all respects, several and not joint.

Section 23.     Remedies Cumulative.

All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party.

Section 24.    No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties, and no other person or entity shall be a third-party beneficiary
hereof.

Section 25.     Automatic Stay.

The Parties acknowledge that the giving of notice or termination by any Party
pursuant to this Agreement shall not be violation of the automatic stay of
section 362 of the Bankruptcy Code.



--------------------------------------------------------------------------------

Section 26.    Disclosure.

The Company will use reasonable best efforts to submit to Counsel for the
Consenting Noteholders all press releases, public filings and pleadings relating
to this Agreement, the Term Sheet, the Amended Plan, or the Restructuring
Transactions contemplated hereby and thereby and any amendments thereof at least
two (2) business days prior to releasing such press releases, making such public
filings and filing such pleadings, and shall consult in good faith with Counsel
for the Consenting Noteholders and make any reasonable and necessary amendments
requested by Counsel for the Consenting Noteholders so that such press releases,
public filings and pleadings are in a form and substance reasonably satisfactory
to the Consenting Noteholders.



--------------------------------------------------------------------------------

Signature Page to the Plan Support Agreement

 

NEBRASKA BOOK COMPANY, INC., a Kansas corporation

By:

 

 

  Name: Barry S. Major   Title: Authorized Signatory CAMPUS AUTHENTIC LLC, a
Delaware limited liability company By:  

 

  Name: Barry S. Major   Title: Authorized Signatory
COLLEGE BOOKSTORES OF AMERICA, INC., an Illinois corporation

By:

 

 

  Name: Barry S. Major   Title: Authorized Signatory
NBC ACQUISITION CORP., a Delaware corporation

By:

 

 

  Name: Barry S. Major   Title: Authorized Signatory NBC HOLDINGS CORP., a
Delaware corporation By:  

 

  Name: Barry S. Major   Title: Authorized Signatory NBC TEXTBOOKS, LLC, a
Delaware limited liability company By:  

 

  Name: Barry S. Major   Title: Authorized Signatory



--------------------------------------------------------------------------------

NET TEXTSTORE LLC, a Delaware limited
liability company

By:

 

 

  Name: Barry S. Major   Title: Authorized Signatory SPECIALTY BOOKS, INC., a
Delaware corporation

By:

 

 

  Name: Barry S. Major   Title: Authorized Signatory



--------------------------------------------------------------------------------

Signature Page to the Plan Support Agreement

 

Name of Entity:

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

Principal Amount Held

 

Claim or Equity Interest

   Amount

10% Notes Claims

  

8.625% Notes Claims

  



--------------------------------------------------------------------------------

EXHIBIT A

PROVISION FOR TRANSFER AGREEMENT

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Plan Support Agreement (the “Agreement”),1 dated as of [DATE],
2012, by and among the Company, and certain noteholders, including the
transferor to the Transferee of any 10% Notes Claims and/or 8.625% Notes Claims
(the “Transferor”), and agrees to be bound by the terms and conditions thereof
to the extent Transferor was thereby bound, and shall be deemed a Consenting
Noteholder under the terms of the Agreement.

The Transferee specifically agrees (i) to be bound by the terms and conditions
of the Senior Secured Notes Indenture and the Agreement and (ii) to be bound by
the vote of the Transferor if cast prior to the effectiveness of the transfer of
the loans or notes, as applicable.

Date Executed:             , 2012

 

 

Print name of Transferee

 

Name:

 

Title:

  Address:  

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

Principal Amount Held

 

Claim or Equity Interest

   Amount

10% Notes Claims

  

8.625% Notes Claims

  

 

1 

Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

TERM SHEET

 

21



--------------------------------------------------------------------------------

EXHIBIT C

AMENDED PLAN

 

22